Title: To John Adams from John Quincy Adams, 1 April 1795
From: Adams, John Quincy
To: Adams, John



No. 7.Dear Sir
The Hague April 1. 1795.

Since the date of my last Letter, February 12, nothing very material has taken place in this Country. The customary tranquility has been uninterrupted, and the Patriots of the present day have been proceeding with moderation towards their first object the annihilation of the Government that has hitherto existed.
I say the Patriots of the present day because the party is not exactly the same, as it was in the time of your Residence here. The operators of the present Revolution are to be considered rather as a detachment from the old Patriots, whose principles they have abandoned altogether and substituted others in their stead.
The circumstance gives the clue to account for the total silence and obscurity in which such men, as Mr: Van Berkel, Van der Capellen, Gyzelaer, and many others formerly considered as the principal characters of the patriotic party, and the greatest sufferers by the Stadholders victory in 1787, have continued and still continue amid the great political changes now taking place in their Country. One article of creed at the present day is, that all the dissensions in the Republic heretofore, have merely been Struggles for power and Office, between two Cabals; a wicked faction with Orange, and a wicked faction without. That both have been equally regardless of the rights of Man, and the Happiness of the People. That now the principles are changed, and the sacred Love of Universal Liberty is the only motive which inspires the actors  upon the scene.
The ancient Constitution therefore must be destroyed; or rather it vanishes before the light of a single luminous principle. It was founded on the rights of Princes, of Nobles of Corporations, of the Church, in short upon a motley jumble of every possible rights, except the only rights upon which any legitimate Government can rest; the Rights of Man.
Such is the present logic of the party. It has been adopted By the great number of the ancient Patriots, because it is conformable to the fashionable doctrines of their liberators, and because it is supposed there is a seed of rapid propagation contained in it, which will strengthen the party with numerous additions from the populace, who have generally been partizans of the House of Orange.
But this reasoning is not conclusive to the minds of all the old Patriots. They say that the theory of their Government was indeed absurd. But that in affairs of Government as well as others the pride of human reason, must often submit to the lessons of experience. That under this Government cumbrous and inaccurate as it was, the people have enjoyed two hundred years of prosperity. That it secures to the possession of every individual, a greater share of personal liberty, a greater degree of security to property, and a more liberal range of opinions than has commonly been found in other Governments hitherto. In short they adhere still to the ancient Constitution and reluct at a total change, upon the usual and natural reasons which operate against violent political innovations.
Thus you will observe Sir, that a schism among the Patriots  has taken place similar to that which in England has been noticed by the distinction between the new and the old Whigs. But as far as private opinions compressed and restrained by an armed force, can be traced, the Patriots have not gained real strength in point of numbers by this change of Principles.
Under the prevalence of the new theory, all the former functionaries have been removed. The ancient forms have been abandoned or retained according to the dispositions of the several new institutions. Instead of the Provincial States, provisional Assemblies to Represent the People, have been formed in all the Provinces, and all pompous titles are laid aside, except those belonging to the States General, which are retained only for the purpose of preserving the relations of the Country uninterrupted with foreign Nations.
A Committee of the States General is appointed already to draw up and present a plan for the formation of a National Convention, to Represent the whole People and to make a Constitution for the whole People.
The Jealousies of towns and of Provinces, will impede the formation of such a Government still more than the animosities of party. "Facilis descensus Averni!" The Patriots have hitherto done nothing but cut away and pull down. If they really intend to erect a Republic One and Indivisible, founded upon universal suffrage, a single Assembly and Committees, which appears to be their plan, They will not succeed.
I mentioned in my last Letter that on the arrival of the french Representatives at Amsterdam, they published a Proclamation, declaring the Liberty, and Sovereignty of the Batavian People, and at the same time expressing the intention of the friendly invaders to repress all excesses between the Inhabitants. They have carried this intention into full effect, and indeed the precaution was necessary. Their interference has more than once been requisite to preserve individuals of the defeated party from severe treatment to say the least.
The recollection of the past and anticipation of the future equally contribute to exasperate the present possessors of power against their adversaries. It is remembered that the victory in 1787. was not enjoyed with moderation. It is foreseen that violent struggles will be made in future to recover what has recently been lost. The possibility of a return to the former dominion is affectedly denied, and hence its probability is forcibly felt. The conquered partizans emboldened by the lenient treatment they experience, do not disguise their hopes, and as their only present consolation, love to intimidate by threats. Revenge and Terror rankle in the Hearts of those who have suffered from oppression, and are now in possession of Power; they are restrained from action only by the presence of their armed liberators, and the tranquility of the Country, has no security so effectual as the protection of the french armies.
The States General have appointed two Ministers Plenipotentiary, to solicit and negotiate an Alliance with the french Republic. They have been sometime at Paris, but have not yet been received in their characters by the National Convention.
A War with Great Britain is supposed to be inevitable. The naval force of this Republic was found reduced beyond all Imagination. The five Admiralties have been abolished in common with all the other Institutions of the ancient Constitution
The administration of maritime affairs is entrusted to a Marine Committee and upon the new organization of the navy only six ships of the line have been put in Commission.
The finances were found in a state of ruin rather than of disorder. The want of money, was perhaps purposely prepared by the former Government, by way of precaution. To provide for present necessities a loan of eight millions has been imposed upon the City of Amsterdam; and similar resources may be sought from the other parts of the Republic.
The military preparations however proceed with Languor, and meet with numerous difficulties, and the necessity of Peace is forcibly felt here and in every part of Europe.
The neutral Navigation and Commerce is freed from its former shackles, and invited by encouragements. The States General have removed all prohibitions. In this Province flour and rye-meal will be admitted free from duties during the course of the present year. The Scarcity of grain and flour is great throughout Europe. In France it is extreme.
Paris has again been in a state of agitation. The Convention seems to lose its popularity. They have very lately past a Law to provide against the case of their own dissolution by violence. It enjoins on the contingency of such an Event, that the members who may escape from the hands of the assassins together with the complimentary members from the departments shall assemble at Chálons Sur Marne, and collect from the several armies, a force to protect their deliberations. By the last accounts from Paris, the City was more quiet than it had been a few days before.
The rumours of a Peace between France and Prussia are frequent, but not yet authenticated. The Event is considered however as probable. It appears certain however at least that the Prussian Army has been withdrawn from the banks of the Rhine, and that the french troops have retired from the Prussian dominions bordering on this Country.
I am, Dear Sir, in all duty and affection, your Son 
John Q. Adams